DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Because the claim amendments are responsive to the 35 USC 112(b) rejections, those rejections are withdrawn.
Claims 1-15 are pending. Claims 4-5 and 7 are withdrawn. Claims 1-3, 6, 8-15 are for examination.

Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive, for reasons below.
Applicant asserts that TANAKA teaches a two-cycle engine, which is different from a four-stroke engine, and the oil composition is burned (remarks at 1). The purpose or relevance of this argument is not clear. As applicant agrees, a two-cycle engine is an internal combustion engine, which corresponds to the claim language.
Applicant asserts that TANAKA does not teach “removing carbon deposits” (remarks at 2-4). This is not persuasive for several reasons.
First, although TANAKA does not explicitly state “removing carbon deposits,” the implicit and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103. MPEP § 2112. As explained in the Non-Final Action, 
Second, “removing carbon deposits” is the intended result or outcome of performing the steps recited in the claims (see claims 1 & 11, “for the intended purpose of removing such deposits”). Applicant does not assert that TANAKA’s method lacks those recited steps. As such, applicant fails to distinguish TANAKA.
Third, TANAKA teaches that its oil composition has detergency (see col. 5 line 25, “use of an oil composition according to this invention . . . will provide good detergency”); see also col. 1 line 25, “oil compositions are required to have  . . . good detergency”). A person having ordinary skill in the art would understand that TANAKA’s oil composition would clean the engine.
Fourth, the detergent or cleaning properties of terpenes fall within the knowledge of a person having ordinary skill in the art (see 8/18/2020 Non-Final Action at para. 41, citing relevant prior art references). For example, the prior art teaches that oil of turpentine (which is a mixture of terpenes) is a solvent that can dissolve carbon deposits (US Publication 20090313887 to HATZIEMMANOUIL at para. 0053). As another example, the prior art teaches that fuel additive that includes terpene can decrease carbon deposits in the engine (US Patent 5607486 to WILKINS at col. 7 line 51-55; US Patent 5575822 to WILKINS is similar). As such, it’s reasonably expected that TANAKA’s oil composition would remove carbon deposits in the engine.
Applicant asserts that TANAKA’s oil composition produces carbon deposits, which has nothing to do with the claimed invention of removing carbon deposits that already exist inside the engine, and cites TANAKA’s disclosures on the panel coking test according to Federal Test Method 791B.3462 (remarks at 2-3). This is not persuasive for several reasons.
First, it’s not clear if the deposits were produced by the oil composition or by the gasoline fuel. As TANAKA states, “two-cycle engines were operated” to evaluate the oil compositions’ properties (col. 3 line 29-34), and for the panel coking method in particular, the engine was operated for 3 hours (col. 3 line 38-42). A person having ordinary skill in the art would understand that operating the engine means running the engine on gasoline fuel, which is known to produce carbon deposits. In other words, the carbon deposits were likely produced by the gasoline fuel.
Second, the production of new carbon deposits is a separate issue from the removal of old carbon deposits that already exist inside the engine. As explained above and in the Non-Final Action, TANAKA teaches: the same steps and composition as recited; the oil composition has detergent or cleaning properties; the oil composition comprises terpene(s), which is a solvent that can dissolve carbon deposits. Thus, it’s reasonably expected that TANAKA’s oil composition would dissolve and remove the old carbon deposits that already exist inside the engine.
Applicant asserts that there’s no basis for the statement “TANAKA teaches a method of operating a two-cycle engine using an oil composition comprising terpenes to clean the engine” (remarks at 3). This is not persuasive. As explained above and in the Non-Final Action, TANAKA teaches: the same steps and composition as recited; the oil composition has detergent or cleaning properties; the oil composition comprises terpene(s), which is a solvent that can dissolve carbon deposits.
Applicant asserts that TANAKA does not teach claim 2 (remarks at 3-4). This is not persuasive. TANAKA’s oil composition—which comprises terpenes, a solvent—is distributed throughout the engine. The Wikipedia article cited by applicant also supports this (“oil must be mixed with gasoline to be distributed throughout the engine for lubrication”).
Applicant asserts that the purpose, function, and intent of TANAKA’s invention is different from applicant. This is not persuasive. The purpose, function and intent of TANAKA’s oil composition includes detergency.
Applicant asserts that the phrase “the base to form the mixture is selected for its ability to facilitate the burning of the carbon deposit being removed by the mixture” is not taught in TANAKA (remarks at 4). This is not persuasive. As explained in the Non-Final Action, TANAKA teaches selecting a mixture of terpenes (para. 26-27). The phrase “its ability to facilitate the burning of the carbon deposit being removed by the mixture” is the inherent property of the recited composition, and TANAKA teaches that composition. Also, TANAKA’s oil composition includes terpenes, which is a solvent that can dissolve carbon deposits, and the oil composition is burned.
Applicant asserts that TANAKA does not teach any carbon deposit is burned (remarks at 4). This is not persuasive. TANAKA’s oil composition has detergency and includes terpenes, which is a solvent that can dissolve carbon deposits, and TANAKA teaches the same steps and composition as claimed. Thus, it’s reasonably expected that TANAKA’s method would achieve the same result or outcome of burning carbon deposits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, and 8-15 are rejected under 35 U.S.C. 103 as unpatentable over TANAKA (U.S. Patent 4759860).
Regarding claim 1, TANAKA teaches a method of operating a two-cycle engine using an oil composition comprising terpenes to clean the engine (see col. 3 line 26-34, abstract). A person having ordinary skill in the art would understand that a two-cycle engine (such as TANAKA’s) is a type of internal combustion engine, and includes an induction system, combustion chambers and an exhaust system. And because TANAKA teaches the same composition and the same steps—applying an oil composition comprising terpenes to an internal combustion engine—as claimed by the present application, it’s reasonably expected that 
TANAKA’s method comprises:
selecting at least one of terpinolene (col. 1 line 65-68), alpha-pinene (claim 5, col. 1 line 65-68), beta-pinene (claim 5, col. 1 line 65-68), camphene (col. 1 line 65-68), R-(+)-limonene (claim 5, col. 1 line 65-68), S-(-)-limonene (claim 5, col. 1 line 65-68); and
applying the selected at least one chemical (operating the engine using an oil composition comprising terpinolene, alpha-pinene, beta-pinene, camphene, R-(+)-limonene, S-(-)-limonene, as explained above) to one or more of the induction system, the combustion chambers and the exhaust system of the internal combustion engine (the oil composition enters the engine, which is an internal combustion engine and comprises an induction system, combustion chambers and exhaust system, as explained above).
As explained above, because TANAKA teaches the same composition and the same steps as claimed by the present application, it’s reasonably expected that TANAKA’s method contacts and removes carbon deposits from the internal combustion engine. See, e.g., MPEP § 2112.01.II.
Regarding claim 2, TANAKA teaches the method as set forth in claim 1. TANAKA teaches wherein the selected at least one chemical (as explained above) constitutes a base to which at least one other chemical is added to form a mixture (a plurality of terpenes can be mixed together, see col. 1 line 61 to col. 2 line 4), and wherein the step of applying is applying the mixture (applying oil composition comprising terpenes, as explained above) to carbon deposits in one or more of the induction system, the combustion chambers and the exhaust system of an internal combustion engine for the intended purpose of removing such deposits (as explained above).
Regarding claim 3, TANAKA teaches the method as set forth in claim 2. TANAKA teaches wherein the at least one other chemical is also from the group including terpinolene, alpha-pinene, beta-pinene, camphene, R-(+)-limonene, S-(-)-limonene (a plurality of terpenes can be mixed together, as explained above).
Regarding claim 6, TANAKA teaches the method as set forth in claim 2. 
TANAKA inherently teaches wherein the selected at least one other chemical added to the base to form the mixture (plurality of terpenes, as explained above) is selected for its ability to facilitate the burning of the carbon deposit being removed by the mixture during the combustion that normally occurs in the combustion chambers. Because TANAKA teaches the same composition and the same steps—applying an oil composition comprising terpenes to an internal combustion engine—as claimed by the present application, TANAKA teaches the same properties. See, e.g., MPEP § 2112.01.II.
TANAKA teaches wherein the step of removing carbon deposits includes at least partially burning carbon removed by the mixture by combustion (see col. 3 line 26-45, a person having ordinary skill in the art would understand the oil composition is burned).
Regarding claim 8, TANAKA teaches the method as set forth in claim 1. TANAKA teaches the method further including the step of mixing the selected at least one chemical into a fuel base (the oil composition, which comprises terpenes, is mixed with gasoline, col. 1 line 14-16) used to run internal combustion engines (gasoline is used to run internal combustion engines).
Regarding claim 9, TANAKA teaches the method as set forth in claim 8. TANAKA teaches wherein the fuel base is selected from the group including gasoline (as explained above).
Regarding claim 10, TANAKA teaches the method as set forth in claim 1. TANAKA teaches the method further including the steps of: running the engine (as explained above); and introducing the selected at least one chemical into the engine via the induction system (a person having ordinary skill in the art would understand that gasoline mixed with TANAKA’s oil composition is introduced into the engine via the induction system).
Regarding claim 11, TANAKA teaches a method of operating a two-cycle engine using an oil composition comprising terpenes to clean the engine, as explained above. As explained above, a two-cycle engine (such as TANAKA’s) is a type of internal combustion engine, and includes an induction system, combustion chambers and an exhaust system. And because TANAKA teaches the same composition and the same steps as claimed by the present application, it’s reasonably expected that TANAKA’s method removes carbon deposits from the internal combustion engine. See, e.g., MPEP § 2112.01.II.
As explained above, TANAKA’s method including the steps of:
selecting at least one chemical from the terpenes family of chemicals (terpenes, abstract, col. 1 line 61 to col. 2 line 4, claim 5); and
applying the selected at least one chemical to one or more of the induction system, combustion chambers and exhaust system of the internal combustion engine (as explained above).
As explained above, because TANAKA teaches the same composition and the same steps as claimed by the present application, it’s reasonably expected that TANAKA’s method contacts and removes carbon deposits from the internal combustion engine. See, e.g., MPEP § 2112.01.II.
Regarding claim 12, TANAKA teaches method as set forth in claim 11. As explained above, TANAKA teaches wherein the at least one chemical from the terpenes family of 
Regarding claim 13, TANAKA teaches method as set forth in claim 11. As explained above, TANAKA teaches the method further including the step of mixing the selected at least one chemical from the terpenes family of chemicals into a fuel base used to run internal combustion engines.
Regarding claim 14, TANAKA teaches method as set forth in claim 13. As explained above, TANAKA teaches wherein the fuel base is selected from the group including gasoline.
Regarding claim 15, TANAKA teaches method as set forth in claim 11. As explained above, TANAKA teaches running the engine; and introducing the selected at least one chemical from the terpenes family of chemicals into the engine via the induction system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A nonexclusive list of relevant prior art is provided below:
US 20150360185 (Rexter) teaches adding a solvent comprising terpenes into gasoline and diesel;
US 20090107035 (Leung) teaches adding a terpene-containing additive to gasoline or diesel to reduce combustion chamber deposits and running the engine with such additive;
US 20090313887 (Hatziemmanouil) teaches using oil of turpentine to dissolve carbon deposits in engines;
US 5607486 (Wilkins) teaches using limonene as fuel additive to decrease carbon deposits in engines;
US 5575822 (Wilkins) teaches using limonene as fuel additive to decrease carbon deposits in engines;
US 8470058 (Paggi) teaches using terpene as additive in diesel.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714